Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed 3/29/2018, and there is no claim to earlier priority. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/29/2018 has been considered.

Drawings
A petition filed on 03/29/2018 to accept color drawings was approved on 04/25/2018.  The drawings filed 03/29/2018 have been accepted.  

Objections to the Specification: title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example the title language relating the following terms: clusters for a matrix of sequence-sequence distances, self-consistent taxonomy and/or visual heat map display.  (MPEP 606 pertains.)


Claim Objections
Claim 2 is objected to because of the following informalities:   
In claim 2, “proteins” is recited as plural but “nucleic acid” is recited as singular.  More correct possibly would be “genomic sequences, gene sequences, protein sequences, nucleic acid sequences and sequences of biological domains,” in which each list element has a similar technical and grammatical relationship to the recited “sequence collection.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C.  112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C.  112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C.  112(b) or 35 U.S.C.  112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C.  112, the applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regards to suggested amendments below, equivalent amendments also would be acceptable.  For any amendments regarding the rejections below, support should be identified in remarks.  No new matter may be added.
	Claim 1 is rejected for reciting “wherein i and j are positive integers.”  It is understood that that the recitation is used to facilitate interpretation of the claim to some extent, i.e., in interpretation of the ij” as a typical matrix definition, however it remains unclear what are the relationships of “i”  and “j” to the other elements of the claim and to the claim as a whole.  For example, the dimensions of the recited “matrix” remain unclear, and it is not clear how “i” and “j” relate to the recited “distances” and to any related sequences, and subsequently it also is unclear how the recited “matrix” relates to the recited “plurality of sequence-sequence distances.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification (MPEP 2145.VI pertains).  Claims 3, 9, 11 and 17-18 are rejected similarly.
	Claim 1 is rejected for reciting “creating a self-consistent.”  The recited "self-consistent" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known definition in the art.  The specification at page 3, paragraph 10 pertains but does not remedy the rejection.  It also is not clear on the record that there is a well-known definition of the term in the art.  According to the Merriam-Webster dictionary, the term “self-consistent” is taken to be synonymous with “coherent, congruent, and relating” and would be used as such for the purpose of art rejection.  Claims 9 and 17 are rejected similarly.  As appropriate, this rejection might be overcome, for example by clarifying the recitation “self-consistent,” to enable clearly interpreting the claim.  (MPEP 2173.05(b) pertains.) 
	Claim 1 is rejected for reciting “selectively controlling.”  It is not clear how the recited “selectively” limits the recited “controlling” and, therefore, how it limits the claim.  For example it not clear what would be the effect of simply “controlling” versus “selectively controlling?”  This causes the scope of the claim to be indefinite because it is unclear how the recitation relates to the claim as a whole.  As appropriate, this rejection might be overcome by, for example, amending to further specify the term or by deleting the term.  Below, an interpretation is assumed consistent with the term not further limiting the recited “controlling” beyond the ordinary meaning of “controlling” and therefore not clearly limiting the claim.  Claims 3, 11 and 17-18 are rejected similarly. 
Claim 2 is rejected for reciting “biological domains.”  The claim implies that the list should clearly be a list of sequences.  The BRI of the term “biological domains” does not appear to be clear with respect to the list of sequences.  The specification at page 16, paragraph 65, pertains but does not remedy the rejection.  Additionally, in the claim, it is not clear whether the plural “genomes” mean plural sequences of entire genomes, or maybe only sequences of specific genera as revealed in the specification on page 17, paragraph 67.  Claims 2, 10 and 17 are rejected similarly.
	In claim 3, in the “metadata” clause, the double use of colons causes the claim to be unclear.  Possibly the first should be deleted since there appears to be only one list.  Claim 11 is rejected similarly.
	In the “metadata” clause of claim 3, the relationships of each of the list elements, i.e., “genomes…” to the recited “metadata” is unclear.  Also, again the list elements do not appear consistent in that they are not clearly grammatically equivalent to each other.  Claims 11 and 18 are rejected similarly.
	In the “zoom input” clause of claim 3, articles are missing before each of “zoom-in input” and “zoom-out input,” e.g., probably “a” should precede each.  This same rejection applies to the “selectable hue input” in the subsequent clause.  Claims 11 and 18 are rejected similarly.
	In claim 4, the recited “clustered from sequence distances by sequence alignment” is grammatically inconsistent with the other list elements as well as with the recited “the hierarchical clustering is based on….”  Claims 4, 12 and 18 are rejected similarly.
	Claim 5 is unclear as to in what context the recited “ordered” is used.  For example, it is not clear whether the term limits how to apply one of “agglomerative and divisive” and then the other or whether the term limits how to perform each within itself.  Claims 13 and 19 are rejected similarly. 
	In claim 6, the recited “detecting one of a biological and chemical detection process,” “detecting….chemical detection process” in not interpretable.  Also, grammatically, it appears that “process” 14-15 and 19 are rejected similarly.
	In claim 7, it is not clear how “chemical based amplification ….and chemical based hybridization” limit the claim differently from “nucleic acid based amplification; protein based amplification; nucleic acid based hybridization; protein based hybridization.”  For example, it is not clear whether “chemical based” is distinct from or is genus of “nucleic acid based” and “protein based.”  Also, the meaning “protein based hybridization” is unclear in itself, since normally “hybridization” is associated with nucleic acid molecules.  Claims 15 and 19 are rejected similarly.
	In claims 6-7 and 14-15, the recited “detecting” is not interpretable, at least because it is not clear in what context this detecting is required to occur.  For example, it is not clear if this detecting refers to calculations determining some aspect of the initial sequence data, whether it refers to actual “wet” or “physical” detection required to be performed as part of the recited method, or whether it refers to events which occurred beyond the scope of the claim, now required to limit the recited “metadata” in some manner.
	In claims 8, 16 and 20 the recited “bubble display comprises a configurable metadata…” is also not interpretable at least because “comprises a configurable metadata” is not interpretable.  First, “metadata” is either a plural noun or is a noun of indefinite quantity, such that “a…metadata” is grammatically unclear.  Second it is not clear how to interpret “configurable” with respect to ”metadata,” at least because no structure of “metadata” is apparent such as would be configured.  Possibly the recitation intends to refer to configuration of the display, but this is not clear.
	In claims 8, 16 and 20 the recited “genome accession,” as, for example, a process, is not interpretable as an element of metadata.  Possibly what is intended is “a genome accession number.”  Similarly, the recited “genome taxonomy identification (TaxID), gene features, functional features and most effective medicinal treatment,” each renders the claim indefinite because it is not clear how each relates 
	In claims 8, 16 and 20 each of the recited “genome accession,” “genome taxonomy identification” and “most effective medicinal treatment” lacks clear antecedent basis, and possibly each should be preceded by the article “a…”
	In claims 8, 16 and 20 the recited “most effective medicinal treatment” is unclear at least because its relationships to the recited sequences and distances of claim 1 as well as to the list elements of claim 2 each are unclear.  For example, there is no clear context regarding treatment of what patient, treatment with respect to what medical condition, etc., and how any such context relates to, for example, the list elements of claim 2.  This causes the scope of the claim to be indefinite because it is unclear how the elements within the recitation relate to the claim as whole.  As appropriate, this rejection might be overcome by, for example, by amending the claim to specify the referred medical condition.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
	Claims 1, 3, 9, 11, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) recite subject matter not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1 and 17 recite “creating a self-consistent taxonomy from the clusters.”  The specification discloses “self-consistent taxonomy” at paragraph [81], where reference is made to Figure 6.  However, Figure 6 does not elaborate on what constitutes a self-consistent taxonomy and how is it created.  The claims and specification do not define and elaborate on the phrases so as to provide adequate written description support for the claimed functions.  There is insufficient disclosure as to necessary structure, steps explained in prose, or any mathematical expression necessary to carry out the above recited function.
Claims 1, 3, 9, 11 and 17-18 recite “selectively controlling ….heat map display,” however there is insufficient written description to support how would a PHOSITA “selectively control” the claimed function.  The specification at paragraph [82] describes the use of “selectable hue input” to achieve the re
Claim 15 recites “protein based hybridization.”  It is unclear from the claim language how such a detection method is required to be achieved.  There also is insufficient support in the specification that would guide a PHOSITA in carrying out the detection using the recited “protein based hybridization.”  As appropriate, this rejection might be overcome, for example by amending the claim language, or identifying support in the specification.
	Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure and ensuring that the claims are scoped to supported embodiments.
	As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments (e.g. by amending the written description without introducing any new matter (35 U.S.C. 132(a)); and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
As described above, it is not clear that the specification provides written description support necessary for the instant claims.
	Any amendment should be propagated throughout the claims as appropriate.
	In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
	MPEP 2163 pertains.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Matter belonging to non-statutory category – claims 9-16
Claim 9 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 is to a "computer program product," which, in a BRI, is not interpreted as clearly and necessarily belonging to any category listed in 101.  In a BRI, the claim reads on software comprising no structure other than program instructions.  The claim is not recited as a process, and the claim is not limited to any particular structure as machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention under 101 (In re Nuijten, Federal.  Circuit, 2006 pertains).
Also, in a BRI, the recited "computer readable storage medium" and "program instructions" each also causes the claim to read on transitory software in at least some embodiments.
In the Office 101 analysis, as further described below the answer at Step 1 is No.
Generally, a rejection such as this may be overcome by, for example, amending to recite structure such as non-transitory computer-readable storage medium comprising computer instructions structurally configured to accomplish the recited steps.
non-transitory" before "computer program product," however there also appear to be claim interpretation issues regarding intended use language which should be addressed.  For example, the recited "selectable control" and "executable" each reads on intended use.  The recited "executable" may be amended to "configured so as to be executable" in order to focus on claimed structure and avoid an intended-use interpretation.  A claim to a machine or manufacture should clearly recite definitely claimed structure, for example reciting "configured for selectable control" instead of only "selectable control," "configured to execute..." instead of "executable," etc.
Support for any amendment in this regard should be identified in applicant remarks, and no new matter may be added.  Dependent claims 10-16 incorporate by reference all the limitations of claim 9 and are, therefore, rejected similarly.

Judicial exceptions (JE) to 101 patentability
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to at least one judicial exception without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy§ 101 if (1) it is "directed to" a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered "both individually and as an ordered combination," do not add enough to "transform the nature of the claim into a patent-eligible application.”  Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed.  Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).  Furthermore, the Office has organized 101 analysis into steps as enumerated below and as available in Guidance published in the Federal Register (2019 Revised P.E.G.) and on the following USPTO website providing further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Statutory categories (Step 1)
Claims 1-8 and 17-20 are directed to methods which are interpreted as belonging to one of the 101 statutory categories [Step 1: YES].  Claims 9-16, as described above, do not so belong and are rejected under 101 at Step 1 (No).  Nonetheless, claims 9-16 are further analyzed under the remaining steps for completeness and in expectation of overcoming the above rejection relating to transitory subject matter.

1st Mayo/Alice question: abstract idea (Step 2A, 1st prong)
In this step, it is determined whether the claimed subject matter is directed to a judicial exception (JE) in the form of any of: a law of nature, a natural phenomenon, or an abstract idea. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of detecting and visualizing biological sequences taxonomy including the JE steps and/or elements of: 
determining;
generating (two instances); and
creating. 
Each of these listed elements, including all recitation within each, in at least some embodiments within a BRI, is part of a JE.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claim is analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only 
Instant examples of mental process include determining, by a least one processor, a plurality of sequence-sequence distances for a biological sequence collection which, in at least some embodiments within a BRI, involve only manipulation of data and fall under the mental process grouping of abstract ideas.  The above recited claim limitations can be practically performed in the mind or with pen and paper.  Other than reciting that the claim is carried out using a computer processor, nothing in the claim clearly precludes the steps from being performed in the mind.
BRIs of the claims also are analogous to an abstract idea in the form of a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI,Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele). 
Instant examples of math concept include determining sequence-sequence distances, generating a matrix, performing hierarchical clustering fall under the mathematical concept grouping of abstract ideas.  Creating a self-consistent taxonomy requires performing mathematical calculations, and is therefore a textual equivalent to performing a mathematical calculation. 
Therefore claim 1 recites an abstract ideas as identified above.  [Step 2A, 1st prong: YES]


Additional elements and related considerations (Step 2A, 2nd prong) 
The Step 2A, 2nd prong analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exceptions, and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception.  
In claim 1 it is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  The above-identified judicial exception(s) is/are not integrated into a practical application for the following reasons.
An additional element of claim 1 includes: 
by at least one processor.
Regarding Computer-based methods for sequence distances of genomes etc. the claimed subject matter comprises an abstract idea that is computer mediated.  Performing an abstract idea on a computing device is not an additional element that is significantly more than the abstract idea itself.  In Alice Corp. Pty. Ltd. v. CLS Bank lnt'I (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer or computing devices cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea "while adding the words “by a computer processor” is not enough for patent eligibility.  Mayo, supra, at_ (slip op., at 3).  Nor is limiting the use of an abstract idea "to a particular technological environment."  Bilski, supra, at 61 0-611.  Stating an abstract idea while adding the words “generating by at least one processor” simply combines those two steps, with the same deficient result.  Thus, if a patent's recitation of a computer processor amounts to a mere instruction to "implement" an abstract idea "on ... a computer," Mayo, supra, at_ (slip op., at 16), that addition cannot impart patent eligibility.  This conclusion accords with the preemption concern that undergirds our §101 jurisprudence.  Given the (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of "additional feature" that provides any "practical assurance that the process is more than a drafting effort designed to monopolize the “abstract idea” itself.”  Mayo, 566 U.S., at_ (slip op., at 8-9).  [Step 2A, 2nd prong: NO]

2nd Mayo/Alice question (Step 2B)
Addressing the second Mayo/Alice question (2B), it is determined whether the claimed subject matter includes non-conventional additional elements amounting to significantly more than the above-identified judicial exception. 
All elements of claim 1 are part of one or more identified judicial exceptions (as described above), except for element(s) identified here as conventional element(s) in addition to the above judicial exceptions:  
The claim does not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
The additional elements of claim 1 includes:
visual heat map display;
The recited element(s) of claim 1 are conventional elements of a laboratory and/or computing environment.  This position is supported by L'Yi (L'Yi, Sehi, et al. "XCluSim: a visual analytics tool for interactively comparing multiple clustering results of bioinformatics data.”  BMC bioinformatics 16.S11 (2015): S5 as indicated on the attached 892) as an abstract idea of visualizing similarity matrix in genomics data for clustering results (background; and entire document), and generally it is understood that the examples in the reference are well-known and routine.

Therefore, the instantly rejected claim 1 is not drawn to eligible subject matter as it is directed to an abstract idea (and/or natural correlation) without significantly more.  For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  [Step 2B: NO]
The instantly rejected claim 1 is representative of claim 9 and 17 and has similar abstract idea.  Independent claims 9 and 17 are, therefore, rejected similarly. 

Element(s) of dependent claim 8 is/are additional element(s) but nonetheless is/are conventional element(s) of a laboratory or computing environment, conventional data gathering element(s) or conventional post-processing element(s), as in the following specific example which also is understood to be well-known and routine.  The additional element(s) of the dependent claim 8 includes: 
bubble display overlayed on a heat map.
	The recited element of claims 8 is a conventional post-processing element, as exemplified by L'Yi, Sehi, et al. as an abstract idea of sequence-sequence distance exploring for a biological sequence collection (background; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  None of the remaining dependent claims provide any element(s) that is/are something significantly more than the identified JE(s) necessary to satisfy 101.
	The dependent claims, including claim 8, do not remedy the above rejections.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Wei, Dan, et al. "A novel hierarchical clustering algorithm for gene sequences.”  BMC bioinformatics 13.1 (2012): 174 as indicated on the attached 892) in view of L'Yi (L'Yi, Sehi, et al. "XCluSim: a visual analytics tool for interactively comparing multiple clustering results of bioinformatics data.”  BMC bioinformatics 16.S11 (2015): S5 as indicated on the attached 892).

Claims 1 and 9
Claim 1 is unpatentable over Wei et al.  The recited method of biological measuring sequence-sequence distances to create self-consistent hierarchical clustering matrix for creating taxonomic associations is also taught by Wei.  Wei teaches techniques for biological taxonomy separation and clustering.  The recited determining, “a plurality of sequence-sequence distances for a biological sequence collection” is taught by Wei as “The goal of sequence clustering is to partition biological sequences into meaningful/functional groups according to the similarity information” (Wei: §background; and entire document).
	The recited “generating, by the at least one processor, a matrix Mij of the plurality of sequence-sequence distances, wherein i and j are positive integers” is taught by Wei as “quality of the distance matrix and the method of abstracting information from DNA sequences” (Wei: § Abstract; and entire document).
	The recited “generating, by the at least one processor, clusters for the matrix Mij by performing hierarchical clustering on the matrix Mij” is taught by Wei as “We obtain the result of hierarchical clustering algorithms by analyzing the hierarchical tree” (Wei: § Evaluation of similarity measure, page 5; and entire document).
	The recited “creating a self-consistent taxonomy from the clusters” is taught by Wei as “clusters may be merged together due to single sequences being close to each other” (Wei: background; and entire document).  Wei teaches the above elements but does not teach “a visual heat map display of the matrix Mij using metadata, zoom input and opacity input” which limitation is taught by L’Yi in introducing, XClusim, a visual analytical software for hierarchical agglomerative clustering as “nodes with the same parent have similar colors, while those that are less similar have different colors” (L’Yi: § Color encoding for clusters, page 3) and further teaching that “XCluSim also supports semantic zooming to enable users to explore clusters in more detail” (L’Yi: § Visualization technique for partitional method, page 10). Here, the recited "heat map" is exemplified in the specification ([65-67]) but is not defined there and, in a BRI, is understood to read on any graphical display depicting data magnitude as color. L’Yi teaches that this color scheme is used to “color-code clusters after building a hierarchical structure by running a hierarchical agglomerative clustering” (L’Yi: § Color encoding for clusters, page 3), and further  

Claim 9 recites “a computer program product … by at least one processor”, which reads on Wei’s teaching that “The method is implemented in Java and on a computer with 3.00 GHz CPU and 2 GB RAM” (Wei: § Scalability test, page 13).  Regarding the visualization aspect of the claim, L’Yi’s teaches that multiple clustering results for a large dataset is cognitively demanding and laborious, and therefore they present “XCluSim, a visual analytics tool that enables users to interactively compare multiple clustering results and explore individual clustering results using dedicated visualizations” (L’Yi: § Background; and entire document).  The rest of the limitations in claim 9 are directed to generation of the results from the computer program product and are substantially similar to the limitations of claim 1.  Therefore, the art is applied to claim 9 as described above for claim 1. 

Claims 2 and 10
	In claim 2, the recited “wherein the sequence collection comprises at least one of: genomes, genes, proteins, nucleic acid, and biological domains” is taught by Wei as “Genes of the same family usually share similar sequences, functional domains” (Wei: § Gene sequences clustering, page 6).  Claim 10 is also directed to the same limitation as claim 2 with the added limitation of a computer program product, which is taught by Wei as “The method is implemented in Java and on a computer with 3.00 GHz CPU and 2 GB RAM” (Wei: § Scalability test, page 13).  Therefore, the art is applied to claim 10 as described above for claim 2. 


Claims 3 and 11
In claim 3, the recited “the metadata comprises: at least one group of: genomes, polymerase chain reaction (PCR) primers, genes, proteins, nucleic acid and biological domains” is taught by Wei as “These results are consistent with biological morphology.  The quality of the constructed tree shows the quality of the distance matrix and the method of abstracting information from DNA sequences.”  (Wie: § Phylogenetic analysis, page 7).  Wei teaches the above elements but does not teach the visual exploration of hierarchical clustering.  The interactive recited effect “the zoom input comprises zoom-in input and zoom-out input” is, instead, taught by L’Yi as “semantic zooming to enable users to explore clusters in more detail.”  (L’Yi: § Visualization technique for partitional method, page 10).
Regarding the visual hierarchical clustering, the recited “controlling the visual heat map display of the matrix Mij further comprises using selectable hue input” is taught by L’Yi in Figure 6 as “Dendrogram+heatmap visualization for hierarchical agglomerative clustering results.”  L’Yi further teaches that “color encoding was applied for the visualization of clusters” (L’Yi: § Discussion, page 14).  The limitations of claim 11 are substantially the same as claim 3.  Therefore, the art is applied to claim 11 as described above for claim 3.

Claims 4 and 12
In claim 4, the recited “wherein the hierarchical clustering is based on at least one of… agglomerative clustering, and divisive hierarchical clustering” is taught by Wei as “For any two sequences, use Equation (4) to calculate the distance between the two sequences” (Wei: § A new similarity measure, page 4).  Wei further teaches building a tree in a top-down fashion by “splitting the least homogeneous cluster into two more homogeneous ones” (Wei: § background; and entire document).  The limitations of claim 12 are substantially the same as claim 4.  Therefore, the art is applied to claim 12 as described above for claim 4.
Claims 5 and 13
	In claim 5, the recited “wherein the agglomerative and divisive hierarchical clustering
are ordered using one of: a single linkage clustering process; a complete linkage clustering process; an average linkage clustering process; and a centroid linkage clustering process” is taught by Wei as “Four widely used clustering algorithms, including k-means (KM), single-linkage clustering (SL), complete-linkage clustering (CL) and average-linkage clustering (AL), have been used” (Wei: § Gene sequences clustering, page 6).  The limitations of claim 13 are substantially the same as claim 5.  Therefore, the art is applied to claim 13 as described above for claim 5.

Claims 6 and 14
	In claim 6, the recited “wherein the visual heat map display represents members of a set based on detecting one of a biological and a chemical detection process” is taught by Wei as “classifying DNA sequences with similar biological characteristics and in discovering the underlying relationship among the sequences” (Wei: § Abstract; and entire document).  While Wei does not teach heat map visualization of the detected clusters, L’Yi describes the visualization of such clusters in Figure 6 and teaches that by “adjusting the position of the similarity bar on the heatmap and dendrogram, users can dynamically determine the clusters” (L’Yi: § Visualization technique for hierarchical clustering, page 10).  The limitations of claim 14 are substantially the same as claim 6.  Therefore, the art is applied to claim 14 as described above for claim 6.

Claims 7 and 15
	Wei does not teach amplification or expression level detection of biological molecules, and the generation of matrix based on expression levels, which in claim 7 is recited as “wherein the detecting comprises detection by: nucleic acid based amplification; protein based amplification; nucleic acid based hybridization; protein based hybridization; a serological process; chemical based amplification; and chemical based hybridization.”  Amplification detection based generated correlation matrices are instead taught by L’Yi as “each gene contained 19 expression levels in order to investigate the effects of the perturbations” (L’Yi: § Results and Discussion; and entire document).  The limitations of claim 15 are substantially the same as claim 7.  Therefore, the art is applied to claim 15 as described above for claim 7.

Claims 8, 16 and 20
	In claim 8, the recited bubble display is not further specified so the recited “generating a bubble display that is overlaid ….  and most effective medicinal treatment” reads on L’Yi representation of a bubble set in Figure 2(b), which is used for cluster taxonomy identification and also on L’Yi’s teaching that “since the graph layout is used to visualize cluster memberships by color coding each item, one can also utilize the enclosure principle like bubble sets to represent their membership more clearly” (L’Yi: § Discussion; and entire document).  The limitations of claims 16 and 20 are substantially the same as claim 8.  Therefore, the art is applied to claims 16 and 20 as described above for claim 8.

	Independent claim 17 recites “A system comprising: a memory storing instructions; and at least one processor that executes the instructions to perform a process comprising.”  The limitations of claim 17 are substantially similar to the limitations of claims 1, 2 and 9.  Therefore, the art is applied to claim 17 as described above for claims 1, 2 and 9.

	Claim 18 recites “wherein: the metadata comprises…..and divisive hierarchical clustering.”  The limitations of claim 18 are substantially similar to the limitations of claims 3 and 4.  Therefore, the art is applied to claim 9 as described above for claims 3 and 4.

Claim 19 recites “wherein: the agglomerative and……..chemical based hybridization.”  The limitations of claim 19 are substantially similar to the limitations of claims 5, 6 and 7.  Therefore, the art is applied to claim 9 as described above for claims 5, 6 and 7. 

Combining Wei and L’Yi
	In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to incorporate the teachings of L’Yi and provide the visualization, heatmaps, and interactive effects of L'Yi to show related taxonomy and phylogeny relationships between biological sequences while also taking into consideration the expression and amplification of biological sequences. The person of ordinary skill would have understood the advantage of the visualizations, for example as taught by L’Yi as "Color is a powerful visual cue for representing a cluster membership.  It is used in many visualization techniques, including parallel coordinate plot [6, 12] and scatterplot [15-17], to discriminate clusters while revealing trends in raw data" (L’Yi; § Color encoding for clusters, p. 3, 1st col., 3rd para).  Doing so enables the user to show the taxonomic classification of the sequences and at the same time showing correlations between biological molecules based on their sequence distances and level of expression or abundance in a particular environment.  Thus, the person of ordinary skill would have been motivated to modify Wei using the above techniques of L’Yi in order to achieve the above advantage.  One would have a reasonable expectation of success in doing so because Wei and L’Yi are generally drawn to related teaching, and the person of ordinary skill would have understood how to and would have motivated to apply L’Yi’s teaching to the related teaching of Wei.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMEED A. KHAN whose telephone number is (571) 272-0294.  The examiner can normally be reached on Mon-Friday 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Skowronek, Karlheinz R. can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/H.A.K./Examiner, Art Unit 1631   

/G STEVEN VANNI/Primary Examiner, Art Unit 1631